          Case 1:19-cr-00011-GHW Document 98 Filed 01/16/21 Page 1 of 4

AO 248 (Rev. 08/20) ORDER ON MOTION FOR SENTENCE REDUCTION UNDER 18 U.S.C. § 3582(c)(1)(A)
                                                             USDC SDNY
                     UNITED STATES DISTRICT COURT            DOCUMENT
                FOR THE SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
                                                             DOC #:
 UNITED STATES OF AMERICA                                    DATE FILED: 1/16/2021
                                         Case No. 1:19-cr-11

                                                          ORDER ON MOTION FOR
 v.                                                       SENTENCE REDUCTION UNDER
                                                          18 U.S.C. § 3582(c)(1)(A)

                                                          (COMPASSIONATE RELEASE)
 NADER FANA


        Upon motion of       the defendant      the Director of the Bureau of Prisons for a

reduction in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable

factors provided in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the

Sentencing Commission,

IT IS ORDERED that the motion is:

      GRANTED

            The defendant’s previously imposed sentence of imprisonment of              is reduced to

       . If this sentence is less than the amount of time the defendant already served, the sentence

is reduced to a time served; or

            Time served.

        If the defendant’s sentence is reduced to time served:

                       This order is stayed for up to fourteen days, for the verification of the

                       defendant’s residence and/or establishment of a release plan, to make

                       appropriate travel arrangements, and to ensure the defendant’s safe

                       release. The defendant shall be released as soon as a residence is verified,

                       a release plan is established, appropriate travel arrangements are made,
 Case 1:19-cr-00011-GHW Document 98 Filed 01/16/21 Page 2 of 4




               and it is safe for the defendant to travel. There shall be no delay in

               ensuring travel arrangements are made. If more than fourteen days are

               needed to make appropriate travel arrangements and ensure the

               defendant’s safe release, the parties shall immediately notify the court and

               show cause why the stay should be extended; or

               There being a verified residence and an appropriate release plan in place,

               this order is stayed for up to fourteen days to make appropriate travel

               arrangements and to ensure the defendant’s safe release. The defendant

               shall be released as soon as appropriate travel arrangements are made and

               it is safe for the defendant to travel. There shall be no delay in ensuring

               travel arrangements are made. If more than fourteen days are needed to

               make appropriate travel arrangements and ensure the defendant’s safe

               release, then the parties shall immediately notify the court and show cause

               why the stay should be extended.

     The defendant must provide the complete address where the defendant will reside

upon release to the probation office in the district where they will be released because it

was not included in the motion for sentence reduction.

     Under 18 U.S.C. § 3582(c)(1)(A), the defendant is ordered to serve a “special term”

of     probation or     supervised release of         months (not to exceed the unserved

portion of the original term of imprisonment).

            The defendant’s previously imposed conditions of supervised release apply to

        the “special term” of supervision; or

            The conditions of the “special term” of supervision are as follows:


                                          2
         Case 1:19-cr-00011-GHW Document 98 Filed 01/16/21 Page 3 of 4




           The defendant’s previously imposed conditions of supervised release are unchanged.

           The defendant’s previously imposed conditions of supervised release are modified as

       follows:



    DEFERRED pending supplemental briefing and/or a hearing. The court DIRECTS the

United States Attorney to file a response on or before        , along with all Bureau of Prisons

records (medical, institutional, administrative) relevant to this motion.

    DENIED after complete review of the motion on the merits.

           FACTORS CONSIDERED (Optional)

       The Court has considered Mr. Fana's application, Dkt. No. 97, as well as the materials

presented to the Court in connection with his sentencing. The Court recognizes that the “First

Step Act freed district courts to consider the full slate of extraordinary and compelling reasons

that an imprisoned person might bring before them in motions for compassionate release.”

United States v. Brooker, 976 F.3d 228, 237 (2d Cir. 2020). Mr. Fana's submission does not

provide sufficient information for the Court to conclude that that there are extraordinary and

compelling reasons for his release. Mr. Fana is relatively young. He was born in 1990.

Sentencing Transcript, Dkt. No. 76 ("Tr."), at 20:13. The Court observed the following at

sentencing: "Mr. Fana is blessed with good physical health." Id. at 21:8. Mr. Fana's application

describes no underlying health conditions that place him at particular risk as a result of COVID-

19. Mr. Fana's only basis for requesting the relief is the prevalence of COVID-19 at his facility.

The Court is unaware of any case that has decided that the existence of COVID-19 in a facility

alone--uncoupled with advanced age or underlying health conditions that place the movant at


                                                  3
          Case 1:19-cr-00011-GHW Document 98 Filed 01/16/21 Page 4 of 4




greater risk--is sufficient to meet a movant's burden. Mr. Fana has not established that there

exist extraordinary and compelling reasons for his release.

         The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this order

would not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal.

See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).



            DENIED WITHOUT PREJUDICE because the defendant has not exhausted all

administrative remedies as required in 18 U.S.C. § 3582(c)(1)(A), nor have 30 days lapsed since

receipt of the defendant’s request by the warden of the defendant’s facility.

IT IS SO ORDERED.

Dated:

January 16, 2021
                                                           GREGORY H. WOODS
                                                      UNITED STATES DISTRICT JUDGE




                                                  4
